Title: From Benjamin Franklin to David Hartley, 9 November 1779
From: Franklin, Benjamin
To: Hartley, David


Dear Friend,
Passy, Nov. 9. 1779
I received your Favour of Oct. 26. containing Copies of sundry Letters you had before sent me, which you apprehended had not been receiv’d. For the same reason I send you herewith Copies of several I have sent to you. I am sorry my Proposition of Exchanging in Holland was not attended to. It would have prevented a good deal of Misery to those poor Prisoners. I hope the Passport for Morlaix is arrived, and that another Cargo is gone there. I expect to send you your Friend Stephenson in a few Days.— Believe me ever Yours most affectionately
B Franklin
Capt Robertson is arrived here
D. Hartley Esqr
 Endorsed: DF Nov 9 1779
